DETAILED ACTION
Notice to Applicant
In the amendment dated 6/23/2022, the following has occurred: Claims 1, 7, and 14 have been amended.
Claims 1-20 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 4, 6-8, 10, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2009/0246608 to Wu et al.) in view of Cooper (US 2011/0133496 to Cooper) or Cooper in view of Wu.
	Regarding Claims 1 and 7, Wu teaches:
a battery pack comprising a housing having a first end, a second end, and a longitudinal axis that extends between the first and second ends (Fig. 4)
used in a power tool with a housing having a graspable handle and a battery receiving portion having electrical terminals coupleable to the battery pack, the power tool known in the art to have a motor within the housing and a tool element coupled to the motor (see Fig. 1 depicting a power drill)
electrical terminals positioned within the battery pack housing and configured to engage and electrically couple with electrical terminals of a power tool (para 0002, Fig. 4)
a latch mechanism including an actuator 2212 and a latch member 2214 that is spaced apart from the actuator and receivable within a recess in the battery receiving portion, the actuator having a distal end that is positioned adjacent the first end of the housing, a proximal end that is spaced apart from the distal end, and an actuating surface that extends between the distal end and the proximal end, the actuating surface having a gradually decreasing slope between the distal end and the proximal end, which slopes inwardly and downwardly relative to the housing of the battery pack (Figs. 3 and 4, para 0025)
two latch surfaces that are different lengths and widths (see Figs.)
and a biasing mechanism 222 positioned ambiguously centrally below the actuating surface 2212 (Fig. 3) substantially similar to the instant invention, such that at least a portion of the biasing mechanism is closer to the proximal end than to the distal end of the actuating surface


    PNG
    media_image1.png
    764
    658
    media_image1.png
    Greyscale

	Wu does not explicitly teach:
wherein the latch member includes a first latch portion including a first inclined surface and a second latch portion including a second inclined surface, wherein the first inclined surface is wider and longer than the second
	Wu’s latch member instead appears to be roughly vertical, as seen in Figs. 3 and 4. Cooper, however, from the same field of invention, with a battery pack having a button and a latch, teaches a latch with two latch portions having inclined surfaces, wherein one latch portion (top, left-facing surface of 36) has a longer and wider inclined surface than a second latch portion (a surface of members 60) having an inclined surface that is thinner and shorter (Fig. 6).
	

    PNG
    media_image2.png
    479
    544
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Wu to have any conventional latching mechanism in the art. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, changing the latching portions of the latching mechanism to be asymmetrically inclined appears to be an ordinary shape change that corresponds to known interlocking latching portions conventional in the art. Such a change would be a routine application of engineering skill with predictable results, altering the dynamics of the latching mechanism according to known parameters—such as required amount of button pressing, strength of press, frictional component to be overcome in unlatching, etc.
	Alternatively, Cooper teaches a button/actuator projecting from the back of the pack (Figs. 1 and 2). Accentuating such an actuator, or modifying it to resemble the button shown in Wu, wherein there is a gradual decline and an incline, would have been an obvious shape change with predictable results subject to a particular individual’s preference for the button style. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  
	Regarding Claims 4 and 8, Wu teaches:
wherein the distal end of the actuator is positioned above the proximal end of the actuator (Figs. 3 and 4)
	Regarding Claims 6 and 10, Wu teaches:
wherein the actuating surface is not parallel to the longitudinal axis of the battery receiving portion or the longitudinal axis of the housing of the battery pack (Figs. 3 and 4)
Regarding Claims 14 and 18, Wu teaches:
a battery pack comprising a housing having a first end, a second end, and a longitudinal axis that extends between the first and second ends (Fig. 4)
used in a power tool with a housing having a graspable handle and a battery receiving portion having electrical terminals coupleable to the battery pack, the power tool known in the art to have a motor within the housing and a tool element coupled to the motor (see Fig. 1 depicting a power drill)
electrical terminals positioned within the battery pack housing and configured to engage and electrically couple with electrical terminals of a power tool (para 0002, Fig. 4)
a latch mechanism including an actuator 2212 and a latch member 2214 that is spaced apart from the actuator and receivable within a recess in the battery receiving portion, the actuator having a distal end that is positioned adjacent the first end of the housing, a proximal end that is spaced apart from the distal end, and an actuating surface that extends between the distal end and the proximal end, the actuating surface having a gradually decreasing slope between the distal end and the proximal end, which slopes inwardly and downwardly relative to the housing of the battery pack (Figs. 3 and 4, para 0025)
and a biasing mechanism 222 positioned ambiguously centrally below the actuating surface 2212 (Fig. 3) substantially similar to the instant invention, such that at least a portion of the biasing mechanism is closer to the proximal end than to the distal end of the actuating surface
a stop surface that extends away from the actuating surface, wherein the actuating surface lies along a first plane and the stop surface lies along a second plane
	Wu does not explicitly teach:
the claimed latch member with a longer, wider inclined portion and a shorter, narrower inclined portion
	Wu’s latch member instead appears to be roughly vertical, as seen in Figs. 3 and 4. Cooper, however, from the same field of invention, with a battery pack having a button and a latch, teaches a latch with two latch portions having inclined surfaces, wherein one latch portion (top, left-facing surface of 36) has a longer and wider inclined surface than a second latch portion (a surface of members 60) having an inclined surface that is thinner and shorter (Fig. 6).
	

    PNG
    media_image2.png
    479
    544
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Wu to have any conventional latching mechanism in the art. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, changing the latching portions of the latching mechanism to be asymmetrically inclined appears to be an ordinary shape change that corresponds to known interlocking latching portions conventional in the art. Such a change would be a routine application of engineering skill with predictable results, altering the dynamics of the latching mechanism according to known parameters—such as required amount of button pressing, strength of press, frictional component to be overcome in unlatching, etc.
	Alternatively, Cooper teaches a button/actuator projecting from the back of the pack (Figs. 1 and 2). Accentuating such an actuator, or modifying it to resemble the button shown in Wu, wherein there is a gradual decline and an incline, would have been an obvious shape change with predictable results subject to a particular individual’s preference for the button style. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent
	Wu also does not explicitly teach:
wherein the second plane is at an obtuse angle relative to the first plane
	The angle of the stopwall appears to be a mere shape change that does not alter the basic function of Wu, and changing the angle would have been obvious to one of ordinary skill in the art both because previously cited Stanton (US 2020/0052257) teaches obtuse angles for a similar button, and because the ambiguity in Wu implicitly renders obvious a whole range of angles, from acute to obtuse, that one of ordinary skill in the art might plausibly have ascribed to e.g. Fig. 4 of Wu, all with predictable, mostly cosmetic effects. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  
	Regarding Claim 16, Wu teaches:
wherein the latch mechanism includes an actuator that is actuatable to move the latch member from the latch position to the release position (paras 0024-0026, etc.)
	Regarding Claim 17, Wu teaches:
wherein the latch member is retained in the latch position by a biasing mechanism (paras 0024-0026)
	Regarding Claim 19, Wu teaches:
wherein the actuating surface has a slope that decreases from the distal end to the proximal end (Fig. 3)
	Regarding claim 20, Wu teaches:
wherein the actuating surface is not parallel to the longitudinal axis of the housing (Figs. 3 and 4)
Claims 2, 3, 5, 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2009/0246608 to Wu et al.) in view of Cooper (US 2011/0133496 to Cooper), or vice versa, in further view of Rejman (US 2018/0040927 to Rejman et al.).
	Regarding Claims 2, 3, 11-13 and 15, Wu teaches:
a biasing spring mechanism 222 positioned adjacent to the actuator, wherein depressing the actuator overcomes the bias of the spring to move the latch member from a catch position to a release position (Fig. 1, para 0025)
	Wu does not explicitly teach:
wherein the latch member in a latching position extends from the housing
	Having a latch that extends from the housing and retracts into the housing to release the battery pack was known in the art. Cooper, for example, teaches a button on the rear end of the battery pack wherein depressing the button retracts a latch on top of the battery pack, similar to the instant invention. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). The level of ordinary skill in the art, concerning batteries with complicated electrical circuits interfacing with a power tool, is high. It would have been obvious to one of ordinary skill in the art to use a latch like that in Cooper in the battery of Wu, or, alternatively, to use a button like that in Wu on the battery pack of Cooper, since the latching mechanisms and buttons are substitutable equivalents for each other with easily identifiable and predictable results on the underlying mechanism. See also Rejman for a similar latch mechanism.
	Regarding Claims 5 and 9, Rejman renders obvious:
ribs on the surface of an actuating member, which are obvious in order to increase the contact friction between part of a hand and the button
	It would have been obvious to provide ridges, as taught in Rejman, in order to increase the friction of the button so as to improve the grip of a hand interacting with the button. 

Response to Arguments
Applicant’s arguments submitted 6/23/2022 have been considered. The claim rejections have been modified in view of the amendments to the claims. Applicant argues that Wu and Kondo do not teach the new amendment requiring the “first inclined surface” to be both longer and wider than a second inclined surface. The rejections have been modified in view of Cooper which teaches a latching mechanism with such surfaces. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723